Affirmed and Opinion filed March 9, 2021.




                                           In The

                         Fourteenth Court of Appeals

                                   NO. 14-20-00737-CR
                                   NO. 14-20-00738-CR

                      EX PARTE CURTIS ALLEN HOLLIDAY

                       On Appeal from the 178th District Court
                                Harris County, Texas
                     Trial Court Cause Nos. 1692403 and 1692404

                                         OPINION
         Curtis Allen Holliday challenges the trial court’s orders denying his
applications for writs of habeas corpus for reduction of bail in charges against him
for continuous assault of a family member1 and murder.2 We affirm.

                                       BACKGROUND

         Appellant was arrested and charged in January 2020 with continuous assault
of a family member: his wife, Chi Le. He was released on bail and ordered to have


1
    Appeal number 14-20-00737-CR, habeas trial number 1692403, offense trial number 1662014.
2
    Appeal number 14-20-00738-CR, habeas trial number 1692404, offense trial number 1682338.
no contact with Le. After allegedly communicating with Le, appellant was charged
with violation of conditions of bond. The trial court also revoked his bail in the
family-violence case. Appellant was later charged with murdering Le; the State
alleged he killed her a month before his bond was revoked. He was held without bail
on the murder charge.

      Appellant applied for writs of habeas corpus in both the family-violence and
murder cases. At a September 2020 hearing on the habeas applications, appellant’s
lawyer and the prosecutor presented argument as to a proper bail amount, but neither
party offered evidence. No witnesses testified, and, though the State discussed
several documents, it did not seek to have them admitted. After counsels’ arguments,
the trial court orally set bail at $100,000 in the family-violence case and $300,000
in the murder case. The trial court did not sign an order setting bail or ruling on the
habeas applications.

      In October 2020, appellant filed new habeas applications and requested a
second hearing, solely for the purpose of creating a record for appeal. Appellant
“reoffer[ed] all the evidence” from the September hearing and asked the trial court
to reduce the bail amounts. The State, too, “officially and formally offer[ed]” the
documents discussed at the September hearing into evidence. The trial court
admitted them without objection. Neither party offered testimony or other
documentary evidence. The trial court signed orders denying appellant’s habeas
applications and setting bail at the previously stated amounts.

                                      ANALYSIS

I.    Legal standards

      The right to be free from excessive bail is protected by the United States and
Texas Constitutions. See U.S. Const. amend. VIII; Tex. Const. art. I, § 11. We review
a challenge to the excessiveness of bail for an abuse of discretion. See Ex parte
                                           2
Rubac, 611 S.W.2d 848, 850 (Tex. Crim. App. [Panel Op.] 1981). Under this
standard, we may not disturb the trial court’s decision if it falls within the zone of
reasonable disagreement. See Ex parte Dupuy, 498 S.W.3d 220, 230 (Tex. App.—
Houston [14th Dist.] 2016, no pet.).

      The amount of bail required in any case is within the discretion of the trial
court subject to the following rules:

   1. The bail shall be sufficiently high to give reasonable assurance of
      compliance with the undertaking.

   2. The power to require bail is not to be so used as an instrument of
      oppression.

   3. The nature of the offense and the circumstances under which it was
      committed are to be considered.

   4. The ability to make bail is to be regarded, and proof may be taken upon
      this point.

   5. The future safety of a victim of the alleged offense and the community
      shall be considered.

Tex. Code Crim. Proc. art. 17.15.

      Courts may also consider the following factors: (1) the defendant’s work
record; (2) the defendant’s family and community ties; (3) the defendant’s length of
residency; (4) the defendant’s prior criminal record; (5) the defendant’s conformity
with previous bond conditions; (6) the existence of other outstanding bonds, if any;
and (7) the aggravating circumstances alleged to have been involved in the charged
offense. Rubac, 611 S.W.2d at 849–50. The trial court may also consider whether
the defendant is a citizen of the United States. See Ex parte Rodriguez, 595 S.W.2d
549, 550 n.2 (Tex. Crim. App. [Panel Op.] 1980); Dupuy, 498 S.W.3d at 230.

      The defendant bears the burden to prove the bail set is excessive. Rubac, 611
S.W.2d at 849.
                                          3
II.    Application

       The only evidence regarding bail was offered by the State. That evidence is:
the indictment in the family-violence case, the State’s motion for bond conditions in
the family-violence case and the order granting the motion, a Bond Condition
Violation Report filed in the family-violence case, the complaint in the bond-
condition-violation case, a photograph showing bruises on what is said to be Le’s
arm, a typed message allegedly from Le stating appellant should be investigated if
she were to go missing or die,3 an invoice for a freezer alleged to be the freezer in
which Le’s body was discovered, two photographs allegedly showing appellant
buying the freezer, and Le’s autopsy report. The autopsy report describes Le’s body
as “initially frozen with frost on the skin.”

       Appellant offered no evidence. Instead, his attorney made unsworn assertions
in his argument, including:

       • Appellant has no criminal history other than that alleged about Le.

       • The autopsy showed Le sustained “minimal trauma,” calling into question
         the State’s potential theory of the case that appellant choked Le to death.

       • Appellant has approximately $200,000 in a brokerage account, as well as
         “numerous outstanding debts that may affect that amount.”

       • Appellant has a business in Houston, but it is unclear whether he is able to
         access the property of the business or whether the business can survive.

       • Appellant’s child with Le lives in Houston with appellant’s ex-wife.

       • Appellant is unable to pay the bonds for the combined bail amounts in the
         family-violence and bond-condition-violation cases ($200,000).


3
 The message states, “My name is Chi Thi Lien Le. My birthday is 11/10/1990. My husband is
curtis holliday. My daughter is sophia holliday. I live in Houston, Texas 77041. If suddenly nobody
can find me, or find me dead. Please check my husband. He many times tell me that he will murder
me. Especially, we are on the way to get divorce”
                                                4
      • Appellant has no property he could use as collateral.

      The unsworn statements of an attorney are not evidence unless the attorney
has first-hand knowledge of the facts asserted. See State v. Guerrero, 400 S.W.3d
576, 585–86 (Tex. Crim. App. 2013). For example, an attorney’s unsworn statement
to the court about a conflict of interest that arose from his representation of co-
defendants in the same trial was sufficient to support a request for separate counsel;
the attorney himself experienced the events he perceived as giving rise to the
conflict. See id. at 585 (citing Holloway v. Arkansas, 435 U.S. 475, 485–86 (1978)).
Here, counsel’s statements regarding appellant’s criminal history, the condition of
Le’s body, appellant’s ties to the community, and appellant’s financial status were
not made from first-hand knowledge; counsel learned those facts from other sources.
Therefore, appellant’s counsel’s unsworn statements are not evidence.

      Appellant himself also spoke at the first hearing. He answered questions posed
by the judge, not his lawyer or the prosecutor. The substance of his statements is: he
is a United States citizen, he understands the need to talk with his lawyer, and he
understands the conditions of bail if he is released. Appellant’s statements were not
made under oath and were not subject to cross-examination. Tex. R. Evid. 603
(“Before testifying, a witness must give an oath or affirmation to testify truthfully.”);
Tex. R. Evid. 611(b) (permitting cross-examination of a witness on any relevant
matter); see Navy v. State, Nos. 14-16-00161-CR, 14-16-00163-CR, 2017 WL
2561301, at *3 (Tex. App.—Houston [14th Dist.] June 13, 2017, pet. ref’d) (mem.
op., not designated for publication) (holding defendant’s unsworn statements to the
judge before sentencing were not evidence). Even if appellant’s statements could be
considered as evidence to support his habeas application for a bail reduction, they
would not satisfy his evidentiary burden because they are not relevant to any of the
article 17.15 factors or Rubac factors.

                                           5
      We conclude appellant has not shown the trial court abused its discretion in
denying his habeas applications to reduce bail.

                                    CONCLUSION

      We affirm the trial court’s denial of appellant’s habeas applications.




                                       /s/       Ken Wise
                                                 Justice

Panel consists of Chief Justice Christopher and Justices Wise and Hassan.
Publish — Tex. R. App. P. 47.2(b)




                                             6